Citation Nr: 0600523	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946 and from November 1946 to August 1947.  He died in July 
2002.  The appellant is his widow.  She appealed to the Board 
of Veterans' Appeals (Board) from a January 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  The claims file subsequently was transferred 
to the RO in Pittsburgh, Pennsylvania, and that office 
forwarded the appeal to the Board.  

In December 2005, for good cause shown, the Board advanced 
the appellant's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).

Unfortunately, however, because of the need for further 
development of the evidence, the case is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.


REMAND

The record reflects that in an August 1948 rating decision 
service connection was granted for the following 
disabilities:  residuals of post-traumatic encephalopathy 
manifested by constant headaches, dizziness, tinnitus, etc. 
(50%); gunshot wound of the left upper arm (20%); gunshot 
wound of the right thigh (10%); left cheek wound (10%); left 
knee injury (10%); gunshot wound of the left neck, left 
forearm, left thigh and leg, right leg, right wrist and index 
finger (0%); and bilateral perforated eardrums (0%).  The 
combined disability rating was 70 percent.

In a June 1951 decision, the rating for the residuals of the 
post-traumatic encephalopathy was reduced to 30 percent.  And 
the combined disability rating, in turn, was reduced to 60 
percent.  

The veteran filed an increased rating claim on July 21, 2000.  
In a June 2001 rating decision, the RO increased the 
disability ratings for the residuals of post-traumatic 
encephalopathy, left knee injury, and bilateral hearing loss, 
effective July 21, 2000.  [The Board notes that hearing loss 
had not appeared on the August 1948 and June 1951 rating 
decision.].  In addition, the RO granted a total disability 
rating based on individual unemployability due to the 
service-connected disabilities (TDIU), also effective July 
21, 2000.  

In March 2001, the veteran's representative filed a claim 
alleging clear and unmistakable error (CUE) in the August 
1948 and June 1951 rating decisions.  See statement from the 
representative, dated March 27, 2001.  The record reflects 
that, in response to the representative's statement, the RO 
sent the veteran a letter advising him of the legal 
requirements for pleading CUE claims.  [The first page of the 
letter is missing, so the Board is unable to state the exact 
date of mailing.].  In any event, there was no response to 
it.  

The death certificate shows the veteran died in July 2002 at 
the age of 80.  His immediate cause of death was cardiac 
arrhythmia due to aortic valve disease.  Prostate cancer and 
dementia were listed as significant conditions contributing 
to his death, but not resulting in the underlying cause.  

The appellant, his widow, is seeking VA benefits based on his 
death.  In essence, she is contending that his service-
connected disabilities contributed to his death.  
Alternatively, she is seeking DIC benefits under the 
provisions of § 1318.  



1.  Entitlement to Service Connection for the Cause of the 
Veteran's Death under the Provisions of 38 U.S.C. § 1310

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused his death or 
substantially or materially contributed to it.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

In order to prevail on the issue of service connection for 
cause of death there must be:  (1) evidence of death; (2) 
medical evidence of in-service disease or injury and/or 
service-connected disability; and (3) medical nexus evidence 
linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Applying the Hickson analysis outlined above, there is no 
question that element (1), evidence of death, is met.  With 
respect to element (2), during his lifetime the veteran was 
service connected for multiple disabilities, including 
gunshot wounds to various parts of his body.  So element (2) 
is met to that extent.

The representative requests that the claim be remanded for a 
medical nexus opinion to address any potential relationship 
between the veteran's death and his service-connected 
disabilities (in particular, his gunshot wounds).  See 
Appellant's Brief, dated December 13, 2005, bottom of page 2.  

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to obtain a medical nexus 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2005); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

2.  Entitlement to DIC under the provisions of 38 U.S.C. § 
1318

The representative also has requested that the claim be 
developed to "establish if, hypothetically, the veteran 
would have been entitled to a total disability evaluation 
prior to July 1992."  See Appellant's Brief, dated December 
13, 2005, page 2. 

The Board initially points out that, in August 2001, VA 
suspended the adjudication of claims for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, due to a temporary stay 
on the adjudication of such claims that was imposed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) [NOVA I].  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking that would either explain why certain regulations 
- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - were 
inconsistent or revise the regulations so that they are 
consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  The 
Board notes that the appellant's DIC claim does not involve 
the submission of new and material evidence.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).

As noted above, in August 2001 VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in NOVA I.  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitle to receive" language of 
38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.  

Thus, under VA regulations the term "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to CUE 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) The veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309.

38 C.F.R. § 3.22(b) (2005).

The result of the above is that VA has now definitively 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318, no 
matter when the claim was filed.  So the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 would be:  (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

In this case at hand, at the time of his death, the veteran 
had only had a TDIU since July 21, 2000, so far less than 10 
years before his death in July 2002.  

In a statement received in August 2003, the appellant's 
daughter indicated the representative had recommended they 
"pursue survivor benefits based on mis-rating by the VA from 
the time of the original rating."  The representative also 
has requested resolution of the CUE issues raised in his 
March 2001 statement, noting that favorable resolution of the 
CUE claims may allow entitlement to DIC.  See Appellant's 
Brief, dated December 13, 2005, page 2.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  See, too, Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

The representative also requested development of the 
"hypothetical entitlement" claim, but as noted above 
"hypothetical entitlement" is no longer a viable basis for 
establishing benefits under 38 U.S.C.A. § 1318.  So that 
theory would have to be denied as a matter of law.  See 
Sabonis v. Brown, 6 426 (1994).

But given the other allegations, the Board believes the RO 
should address the CUE claims raised in the March 2001 
statement before deciding the § 1310 and § 1318 claims 
currently on appeal.  The appellant and her representative 
are reminded, though, the pleading requirements for raising a 
claim for CUE include some degree of specificity as to what 
the alleged error was, and unless the error was obviously CUE 
on its face, an explanation as to why the result would have 
been manifestly different but for the error.  See Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) ("...simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."); Damrel v. Brown, 6 Vet. App. 
242 (1994) (alleged errors involving improperly weighed and 
evaluated evidence, did not rise to level of claim for CUE in 
context of claimant's attempt to establish entitlement to DIC 
benefits under section 1318).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Have a VA cardiologist conduct a 
records review of this veteran's claims 
file to determine whether it is at least 
as likely as not (i.e., at least 50 
percent probable) that a service-
connected disability either caused or 
contributed substantially and materially 
to his death.  In answering this 
question, the designated VA physician 
should provide a discussion of the 
pertinent facts and the currently 
accepted medical principles involved.  
The report of the records review should 
be associated with the VA claims file.

2.  Then readjudicate the appellant's 
claims for service connection for the 
cause of the veteran's death under § 1310 
and for DIC under § 1318 in light of the 
additional medical nexus opinion.  The 
readjudication of the claims must include 
consideration of the theory advanced that 
there was CUE in the August 1948 and June 
1951 rating decisions.  

3.  If the benefits requested are not 
granted to the appellant's satisfaction, 
send her and her representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the case to the Board 
for further appellate consideration.  



The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required by the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

